Opinion by
Dallingeb, J.
In accordance with stipulation of counsel boxes, vases, inkstands, center pieces, jardinieres, trays, atomizers, candlesticks, bottles, coupes, baskets, candelabra, and photo frames chiefly used on the table or in the household for utilitarian purposes, or hollow ware, were held dutiable at 40 percent under paragraph 339. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47857), and Rice v. United States (T. D. 49373) cited.